DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group II in the reply filed on 09/30/2021 is acknowledged.  The traversal is on the ground(s) that there will no serious burden on the merit.  This is found persuasive because the monitoring system is available in group I as well.
The restriction requirement is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fortune et al. (US 2006/0091716) in view of Kimmig (7,156,467).
Regarding claims 1 and 7, Fortune et al. disclose an adjustable seat hardness system 10 for use with a vehicle, the system comprising: a cushion 16 associated with a passenger seat of the vehicle, the cushion comprising a support structure 52 and a bladder 50 encapsulating the support structure, wherein the support structure is formed from a porous foam material (para 0012); and an actuator 42 in communication with the bladder.
However, Fortune et al. fail to disclose the actuator is configured to selectively adjust the hardness of the cushion by inflating and deflating the bladder.
Instead, Kimmig discloses the actuator 56 is configured to selectively adjust the hardness of the cushion by inflating and deflating the bladder 10, 12.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Kimmig and change the hardness of the bladders by changing the volume inside in the invention of Fortune et al. because it is simple, efficient and cost effective. 
Regarding claim 5, Fortune et al. has no limitations that prevents the invention from using a porous foam material has a porosity defined within a range between about 20 percent and about 40 percent. It would have been obvious to one of ordinary skill in the art at the time of invention was made to use any range of porous material to keep cost minimum, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 6, Fortune et al. has no limitations that prevents the invention from using porous foam material has a density defined within a range between about 20 kg/m3 and about 40 kg/m3. It would have been obvious to one of ordinary skill in the art at the time of invention was made to use any range of porous material to keep cost minimum, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 15, Fortune et al. disclose a method of adjusting seat hardness 10 of a passenger seat in a vehicle, the passenger seat including a seat bottom, a seat back, and a cushion 16 associated with at least one of the seat bottom and the seat back, the cushion including a support structure 52 and a bladder 50 encapsulating the support structure, wherein the support structure is formed from a porous foam material, 
However, Fortune et al. fail to disclose the method comprising: monitoring at least one operating parameter of the vehicle; and selectively adjusting the hardness of the cushion by inflating and deflating the bladder based on the at least one operating parameter.
Instead, Kimmig discloses the method comprising: monitoring at least one operating parameter of the vehicle; and selectively adjusting the hardness of the cushion by inflating and deflating the bladder based on the at least one operating parameter.
Claims 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fortune et al. (US 2006/0091716) in view of Kimmig (7,156,467) as applied to claim 1 above, and further in view of Ramachandran et al. (US 2018/0264974).
Regarding claims 2 and 3, Ramachandran et al. disclose a pressure sensor 24 positioned within the cushion, the pressure sensor configured to monitor a pressure distribution, of a passenger against the cushion, across the cushion, wherein the pressure sensor comprises a layer of pressure sensing fabric (para 0032) extending between the support structure and an outer layer of the cushion.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Ramachandran et al. and use a pressure sensitive fabric in the invention of Fortune et al. because it is compact, flexible and cost efficient. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fortune et al. (US 2006/0091716) in view of Kimmig (7,156,467) as applied to claim 1 above, and further in view of Isono (4,589,695).
Regarding claim 4, Isono discloses the cushion comprises a plurality of support structures 11, 11a, 12, 12a and a plurality of bladders 13 positioned at different locations within the cushion, wherein each support structure is associated with one of the plurality of bladders.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Isono and use the bladders in plurality of locations in the seats of Fortune et al. because it is efficient, simple way to provide comfort. 
Claims 8-11, 13, 14, 16, 17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fortune et al. (US 2006/0091716) in view of Kimmig (7,156,467) as applied to claims 7 and 15 above, and further in view of Yetkuri et al. (10,640,010).
Regarding claim 8, Yetkuri et al. disclose a pressure sensor (col. 4, lines 10-25) positioned within the cushion, wherein, when in a first operating mode, the actuator is configured to deflate the bladder when a pressure induced to the cushion and sensed by the pressure sensor is greater than a threshold (col. 4, lines 26-51 discloses a dynamic comfort mode which inflates or deflates the bladder based on data from sensor, figure 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Yetkuri et al. and use the automatic seat adjustment system with different modes in the invention of Fortune et al. for the purpose of providing maximum comfort to all users with low cost. 
Regarding claim 9. Yetkuri et al. disclose in a second operating mode, the actuator is configured to inflate and deflate the bladder in a cyclic pattern over a time in which the vehicle is operating (col. 5, lines 45-63 discloses a comfort plan that can give massage or vibration).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Yetkuri et al. and use the automatic seat adjustment system with different modes in the invention of Fortune et al. for the purpose of providing maximum comfort to all users with low cost. 
Regarding claim 10, Yetkuri et al. disclose a driving mode selection system configured to operate the vehicle in a plurality of driving modes, wherein, when in a third operating mode, the actuator is configured to selectively adjust the hardness of the cushion (col. 5, lines 45-63 discloses a comfort plan with multiple different settings that can selectively adjust the hardness).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Yetkuri et al. and use the automatic seat adjustment system with different modes in the invention of Fortune et al. for the purpose of providing maximum comfort to all users with low cost. 
Regarding claim 11, Yetkuri et al disclose the actuator is in the third operating mode and the vehicle is operating in a sport driving mode of the plurality of driving modes, the actuator is configured to selectively adjust the hardness in certain regions of the cushion based on directional forces experienced by the vehicle (col. 3, lines 10-15 discloses a performance settings for active drivers).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Yetkuri et al. and use the automatic seat adjustment system with different modes in the invention of Fortune et al. for the purpose of providing maximum comfort to all users with low cost. 
Regarding claims 13 and 14, Yetkuri et al. disclose in a fifth operating mode, the actuator is configured to progressively increase the hardness of the cushion over a time in which the vehicle is operating (figures 10 and 12 disclose comfort plans that adjusts based on time and detection of user. The seats and inflated or deflated based on the data), wherein, when in the fifth operating mode, the actuator is configured to progressively increase the hardness of the cushion from an initial hardness level, and is configured to return the cushion to the initial hardness level when the vehicle ceases operation (figures 10 and 12 disclose comfort plans that adjusts based on time and detection of user. The seats and inflated or deflated based on the data).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Yetkuri et al. and use the automatic seat adjustment system with different modes in the invention of Fortune et al. for the purpose of providing maximum comfort to all users with low cost. 
Regarding claim 16, Yetkuri et al. disclose the monitoring and adjusting comprises: monitoring a pressure distribution, of a passenger against the cushion, across the cushion; and reducing the hardness of the cushion, by deflating the bladder, when a pressure induced to the cushion is greater than a threshold (col. 4, lines 26-51 discloses a dynamic comfort mode which inflates or deflates the bladder based on data from sensor, figure 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Yetkuri et al. and use the automatic seat adjustment system with different modes in the invention of Fortune et al. for the purpose of providing maximum comfort to all users with low cost. 
Regarding claim 17, Yetkuri et al. disclose the monitoring and adjusting comprises: monitoring a driving mode in which the vehicle is operating; and when the vehicle is in a sport driving mode, selectively adjusting the hardness in certain regions of the cushion based on directional forces experienced by the vehicle (col. 5, lines 45-63 discloses a comfort plan with multiple different settings that can selectively adjust the hardness).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Yetkuri et al. and use the automatic seat adjustment system with different modes in the invention of Fortune et al. for the purpose of providing maximum comfort to all users with low cost. 
Regarding claim 19. The method in accordance with claim 15, wherein the monitoring and adjusting comprises: monitoring an operating status of a seat hardness control unit, wherein the seat hardness control unit is operable in at least one automatic preset operating mode; and selectively adjusting the hardness of the cushion in accordance with the at least one automatic preset operating mode (col. 3, lines 5-15 discloses a multiple preset settings).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Yetkuri et al. and use the automatic seat adjustment system with different modes in the invention of Fortune et al. for the purpose of providing maximum comfort to all users with low cost. 
Regarding claim 20, Yetkuri et al. disclose selectively adjusting the hardness of the cushion in accordance with the at least one automatic preset operating mode comprises: when in a first automatic preset operating mode, increasing and decreasing the hardness of the cushion in a cyclic pattern over a time in which the vehicle is operating; or when in a second automatic preset operating mode, progressively increasing the hardness of the cushion to a threshold level over a time in which the vehicle is operatin (figures 10 and 12 disclose comfort plans that adjusts based on time and detection of user. The seats and inflated or deflated based on the data).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Yetkuri et al. and use the automatic seat adjustment system with different modes in the invention of Fortune et al. for the purpose of providing maximum comfort to all users with low cost. 
Claims 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fortune et al. (US 2006/0091716) in view of Kimmig (7,156,467) and Yetkuri et al. as applied to claims 7 and 15 above, and further in view of Ilievski et al. (10,293,718).
Regarding claim 12, Ilievski et al. disclose a suspension system responsive to road conditions in which the vehicle travels (col. 2, lines 41-49). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Ilievski et al. and use an active suspension system in the invention of Fortune et al. because it is compact and efficient. 
Yetkuri et al. further disclose in a fourth operating mode, the actuator is configured to control the selective adjustment of the hardness of the cushion based on road condition data received from the suspension system (col. 5, lines 45-63 discloses a comfort plan with multiple different settings that can selectively adjust the hardness).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Yetkuri et al. and use the automatic seat adjustment system with different modes in the invention of Fortune et al. for the purpose of providing maximum comfort to all users with low cost. 
Regarding claim 18, Ilievski et al. disclose the monitoring and adjusting comprises: monitoring a suspension system of the vehicle (col. 2, lines 41-49). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Ilievski et al. and use an active suspension system in the invention of Fortune et al. because it is compact and efficient. 
Yetkuri et al. further disclose selectively adjusting the hardness of the cushion based on road condition data received from the suspension system (col. 5, lines 45-63 discloses a comfort plan with multiple different settings that can selectively adjust the hardness).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Yetkuri et al. and use the automatic seat adjustment system with different modes in the invention of Fortune et al. for the purpose of providing maximum comfort to all users with low cost. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/Primary Examiner, Art Unit 3636